Day, J.
The plaintiff in error was convicted in the district court for Cherry county of the crime of bank robbery, and was sentenced to serve a term of 20 years in the state penitentiary. There are numerous assignments of error, all of which we have carefully examined and find without merit. The only one argued in the brief, or orally before the court, related to the instruction given on the question of alibi. Substantially this same instruction was approved in Nightingale v. State, 62 Neb. 371; Johnson v. State, 88 Neb. 565; Carter v. State, 98 Neb. 742; Rownd v. State, 93 Neb. 427. An elaborate annotation of 73 pages, “Alibi — Degree and Burden of Proof,” in 29 A. L. R. 1127, demonstrates that this instruction heretofore approved in numerous Nebraska cases is in line with the great weight of authority.
Since it has not been demonstrated that there was any error committed by the trial court, its judgment is
Affirmed.